DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 6/17/22, are acknowledged.
Claims 35, 40-42 have been amended.
Claims 35, 40-42 and 44 are pending and are under examination.

In view of Applicant’s claim amendments, only the following rejections remain.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35, 40-42 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,358,492. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘492 patent claims an antibody that recognizes CLEC12A comprising a heavy chain identical to SEQ ID NO: 4 of the instant application a light chain of SEQ ID NO: 20, i.e. a type of Vk1-39*01/IGJk1*01 light chain.  
Applicant’s arguments filed 6/17/22 have been fully considered, but they are not persuasive.
Applicant argues that the rejection is improper because the pending application is a divisional of the ‘492 patent and is thus afforded safe harbor under 35 U.S.C. 121.
The safe harbor provisions of 35 U.S.C. 121 apply only where the Office has made a requirement for restriction.  The application from which the ‘492 patent issued was restricted into 3 groups, a bispecific antibody that recognizes CLEC12A, a method of producing said bispecific antibody, and a method of treatment with said bispecific antibody.  The present claims, which are directed to a CLEC12 binding domain (which encompass the bispecific antibody claimed in the ‘492 patent) were not present in the prior filed application and were not subject to restriction in the prior filed application. In order to obtain the benefit of 35 U.S.C. 121, claims must be formally entered, restricted in, and removed from an earlier application before they are filed in a divisional application.  See MPEP 804.01.

Claims 35, 40-42 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 17-18, 23-28, 30 of copending Application No. 16/768,447 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘447 application claims a method of using an antibody that recognizes CLEC12A comprising a heavy chain of SEQ ID NO: 9-12, which are identical to SEQ ID NO: 1-4 of the instant application a light chain of SEQ ID NO: 57, which is identical to SEQ ID NO: 20, i.e. a type of Vk1-39*01/IGJk1*01 light chain.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues that the ‘447 application is later flied and therefore the rejection should be withdrawn and the instant application permitted to issue.
The rejection is to be withdrawn when the provisional nonstatutory double patenting rejection is the only rejection remaining, however, the claims are still rejected under other grounds and the rejection is therefore maintained.

Claims 35, 40-42 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,914,777, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The ‘777 patent claims a method using a bispecific antibody comprising a first VH/VL that recognizes CD3 and a second VH/VL that recognizes CLEC12A, said bispecific antibody comprising the VL of SEQ ID NO: 16, which is common light chain identical to the light chain of SEQ ID NO: 20 of the instant application, i.e. a type of Vk1-39*01/IGJk1*01 light chain.  The ‘777 patent does not claim that the heavy chain of the CLECL12A binding domain has a sequence of SEQ ID NO: 4.  However, the ‘777 patent discloses that CLEC12A binding domain of the claimed bispecific antibodies comprises said common light chain and the heavy chain of MF4327 (SEQ ID NO: 48,  see column 17, 35-36, and the sequence listing).  SEQ ID NO: 48 is identical to the VH chain of SEQ ID NO: 4 of the instant application.  Thus, the claims patented in the ‘777 patent cover a CD3 x CLEC12A bispecific antibody, wherein the CLEC12A VH/VL are identical to the VH and VL of the instant claims.  Furthermore, the instant specification in paragraphs 37-38 discloses that a “CLECL121A binding domain” encompasses a bispecific antibody.  Therefore, the bispecific antibody claimed in the ‘777 patent is within the scope of the “CLEC12A binding domain” of the present claims. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Applicant’s arguments filed 6/17/22 have been fully considered, but they are not persuasive.
	Applicant argues that the facts in the present case are different from those in Schneller, since in the present claims the instant application has an early filing date and is the first to disclose and claim a CLEC12 binding domain with specific CDRs, while the ‘777 patent issued from an application having a later filing date.   
	If the patent is the later-filed application, the question of whether the timewise extension of the right to exclude granted by a patent is justified or unjustified must be addressed. A two-way test is to be applied only when the applicant could not have filed the claims in a single application and the Office is solely responsible for any delays. In re Berg, 46 USPQ2d 1226 (Fed. Cir. 1998). Unless the record clearly shows administrative delay caused solely by the Office and that applicant could not have avoided filing separate applications, the examiner may use the one-way distinctness determination and shift the burden to applicant to show why a two-way distinctness determination is required.  See MPEP 804.  In the instant case, the record has not established that a two way test is appropriate, and using a one way test for distinctness, the claims are rejected under non-statutory double patenting for the reasons set forth above.
	Applicant further argues that the subject matter as claimed is fully disclosed but not covered by the ‘777 patent, and thus Schneller does not apply. Applicant argues that the subject matter is not covered since the patent claims a method of treating cancer which is different subject matter, and has a narrower scope since the antibody comprises a CD3 domain with specific CDRs. 
A method of treating with an antibody will anticipate a claim to the same antibody, and the fact that the ‘777 patent claims a method and not a product is not controlling.  See also MPEP 804.  There may be cases in which permitting claims to a method of making a compound could essentially result in an unjustified timewise extension of the period of exclusivity for the compound itself. In such cases, the "Nonstatutory Double Patenting Rejection Based on Equitable Principles" discussed in paragraph II.B.3 below should be considered. Cf. Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003) (rejecting claims to methods of use over claims to compound based on unjustified timewise extension rationale).  As noted above, the ‘777 patent claims a method employing a CD3 and CLEC12A bispecific antibody having a CLEC12A heavy chain variable region and having the same light chain variable sequence as recited in the present claims.  The only difference is that the ‘777 patent does not claim the specific species of CLECL12A heavy chain variable region having a sequence of SEQ ID NO: 4.  In analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. The result in In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968) is consistent with the analysis set forth above. In Schneller, the examined claims were directed to a clip comprising ABCY and a clip comprising ABCXY; the reference patent claimed a clip comprising ABCX and disclosed an embodiment of a clip having ABCXY. The ABCXY clip disclosed in the reference patent falls within the scope of the reference patent claim to a clip "comprising ABCX." Thus the disclosed embodiment of ABCXY may be relied upon to properly construe the scope of the reference claim and determine the propriety of a nonstatutory double patenting rejection against the examined claim. This is the same fact pattern present in the instant case, where the species of the CLEC12 binding VH of SEQ ID NO: 48 disclosed in the ‘777 patent, falls within the scope of the CLEC12 binding VH region claimed in the ‘777 patent. Thus, the claims patented in the ‘777 patent cover a CD3 x CLEC12A bispecific antibody, wherein the CLEC12A VH/VL are identical to the VH and VL of the instant claims.  Furthermore, the instant specification in paragraphs 37-38 discloses that a “CLECL121A binding domain” encompasses a bispecific antibody.  Therefore, the bispecific antibody claimed in the ‘777 patent is within the scope of the “CLEC12A binding domain” of the present claims. See MPEP 804.
	Applicant further argues that the instant claims could not have been claimed in the patent given its disclosure in the instant application which has an earlier filing date. 
Applicant has stated that the inventive concept in the ’777 patent relies on the specific CD3 domains, and therefore, the particular sequence of the VH domain of the CLEC12A binding domain disclosed (SEQ ID NO: 48) could have been claimed in the ’77 patent (i.e. a claim which would thus anticipate that of the instant invention).
	Applicant further argues that the double patenting rejection improperly relies on domination, where there is no unlawful patent term extension at issue. 
	The presence of domination does not preclude a double patenting rejection. See, e.g., In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  Where the claims of an application are not the "same" as those of a first patent, but the grant of a patent with the claims in the application would unjustly extend the rights granted by the first patent, a double patenting rejection under nonstatutory grounds is proper.  The claims stand rejected for the reasons set forth above.

Claims 35, 40-42 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,266,593, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The ‘593 patent claims a bispecific antibody comprising a first VH/VL that recognizes CD3 and a second VH/VL that recognizes CLEC12A, said bispecific antibody comprising the VL of SEQ ID NO: 16, which is common light chain identical to the light chain of SEQ ID NO: 20 of the instant application, i.e. a type of Vk1-39*01/IGJk1*01 light chain.  The ‘593 patent does not claim that the heavy chain of the CLECL12A binding domain has a sequence of SEQ ID NO: 4.  However, the ‘593 patent discloses that CLEC12A binding domain of the claimed bispecific antibodies comprises said common light chain and the heavy chain of MF4327 (SEQ ID NO: 48,  see column 17, 35-36, and the sequence listing).  SEQ ID NO: 48 is identical to the VH chain of SEQ ID NO: 4 of the instant application.  Thus, the claims patented in the ‘593 patent cover a CD3 x CLEC12A bispecific antibody, wherein the CLEC12A VH/VL are identical to the VH and VL of the instant claims.  Furthermore, the instant specification in paragraphs 37-38 discloses that a “CLECL121A binding domain” encompasses a bispecific antibody.  Therefore, the bispecific antibody claimed in ‘593 patent is within the scope of the “CLEC12A binding domain” of the present claims. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
	Applicant argues that the rejection should be withdrawn for the same reasons set forth above.
The claims stand rejected for the same reasons set forth above. Regarding Applicant’s arguments above relating to differences between method and product claims, it is noted that in the instant case, the ‘593 patent claims a product, an antibody, and the claims patented in the ‘593 patent cover a CD3 x CLEC12A bispecific antibody, wherein the CLEC12A VH/VL are identical to the VH and VL of the instant claims.  Furthermore, the instant specification in paragraphs 37-38 discloses that a “CLECL121A binding domain” encompasses a bispecific antibody.  Therefore, the bispecific antibody claimed in ‘593 patent is within the scope of the “CLEC12A binding domain” of the present claims.   The fact pattern here is the same as the in Schneller and the rejection is therefore maintained.

Claims 35, 40-42 and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-32 of copending Application No. 16/245,846. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: The ‘846 application claims a method using a bispecific antibody comprising a first VH/VL that recognizes CD3 and a second VH/VL that recognizes CLEC12A, said bispecific antibody comprising the VL of SEQ ID NO: 16, which is common light chain identical to the light chain of SEQ ID NO: 20 of the instant application, i.e. a type of Vk1-39*01/IGJk1*01 light chain.  The ‘846 application does not claim that the heavy chain of the CLECL12A binding domain has a sequence of SEQ ID NO: 4.  However, the ‘846 application discloses that CLEC12A binding domain of the claimed bispecific antibodies comprises said common light chain and the heavy chain of MF4327 (SEQ ID NO: 48,  see pages 31, 66, and the sequence listing).  SEQ ID NO: 48 is identical to the VH chain of SEQ ID NO: 4 of the instant application.  Thus, the claims of the ‘846 application cover a CD3 x CLEC12A bispecific antibody, wherein the CLEC12A VH/VL are identical to the VH and VL of the instant claims.  Furthermore, the instant specification in paragraphs 37-38 discloses that a “CLECL121A binding domain” encompasses a bispecific antibody.  Therefore, the bispecific antibody claimed in the ‘846 application is within the scope of the “CLEC12A binding domain” of the present claims. 
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Applicant argues that the ‘846 application is later flied and therefore the rejection should be withdrawn and the instant application permitted to issue.
The rejection is to be withdrawn when the provisional nonstatutory double patenting rejection is the only rejection remaining, however, the claims are still rejected under other grounds and the rejection is therefore maintained.

Claims 35, 40-42 and 44  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/294,338. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: The ‘338 application claims a method using a bispecific antibody that bind to CD3 and a CLEC12A. The ‘338 application does not claim that the heavy chain of the CLECL12A binding domain has a sequence of SEQ ID NO: 4 and a light chain of SEQ ID NO: 20.  However, the ‘338 application discloses that CLEC12A binding domain of the claimed bispecific antibodies comprises a common light chain of SEQ ID NO: 56 and the heavy chain of MF4327 (SEQ ID NO: 12,  see page 42, and the sequence listing).  SEQ ID NO: 56 and 12 are identical to the VL of SEQ ID NO: 20 and the VH chain of SEQ ID NO: 4 of the instant application, respectively.  Thus, the claims of the ‘338 application cover a CD3 x CLEC12A bispecific antibody, wherein the CLEC12A VH/VL are identical to the VH and VL of the instant claims.  Furthermore, the instant specification in paragraphs 37-38 discloses that a “CLECL121A binding domain” encompasses a bispecific antibody.  Therefore, the bispecific antibody claimed in the ‘338 application is within the scope of the “CLEC12A binding domain” of the present claims. 
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Applicant argues that the ‘338 application is later flied and therefore the rejection should be withdrawn and the instant application permitted to issue.
The rejection is to be withdrawn when the provisional nonstatutory double patenting rejection is the only rejection remaining, however, the claims are still rejected under other grounds and the rejection is therefore maintained.

The following are new grounds of rejection necessitated by Applicant’s amendment.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 41 recites that the binding domain comprises CDRs of SEQ ID NO: 17-19.  Howver, claim 35, from which the claim depends, is directed a binding region comprising the CDRs of kappa light chain Ig Vx1-39*01/IGJx1*01.  The instant specification discloses that kappa light chain Ig Vx1-39*01/IGJx1*01, also named O12, has an amino acid sequence of SEQ ID 29, which comprises CDRs of SEQ ID NO: 17-19.  Thus, claim 1 already requires a binding domain with said CDRs, and claim 41 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the human” kappa light chain in line 2.  There is insufficient antecedent basis for this limitation in the claim.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644